     Case 2:96-cr-00258-WFN     ECF No. 434   filed 09/09/20   PageID.2532 Page 1 of 2

                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON



 1                                                                Sep 09, 2020
 2                                                                    SEAN F. MCAVOY, CLERK



 3
 4                            UNITED STATES DISTRICT COURT
 5                          EASTERN DISTRICT OF WASHINGTON
 6   UNITED STATES OF AMERICA,
                                                      No.      2: 96-CR-0258-WFN-1
 7                             Plaintiff,
                                                      ORDER RESETTING SCHEDULE
 8          -vs-                                      FOR RESENTENCING
 9   CHARLES HARRISON BARBEE,                         UNITED STATES MARSHAL
10                                                    ACTION REQUIRED
                               Defendant.
11
12         The Court received notice that the United States Marshals Service has not transported
13   Mr. Barbee to the district as previously ordered. Consequently, the resentencing hearing
14   currently set for September 22, 2020, will have to be delayed. The Court has reviewed the
15   file and Motions and is fully informed. Accordingly,
16         IT IS ORDERED that:
17         1. The September 22, 2020 resentencing hearing is STRICKEN and RESET to
18   November 10, 2020, at 9:00 a.m., in Spokane, Washington.
19         2. The United States Marshals Service shall transport the Defendant to the
20   Eastern District of Washington in a timely manner to appear for his resentencing
21   hearing. The Court requests that Defendant arrive in the Eastern District of Washington no
22   later than October 16, 2020.
23         3. Objections to the draft Presentence Report filed February 14, 2020, shall be
24   communicated to the Probation Officer no later than October 26, 2020.                        Such
25   communication must be conferred in writing to the Probation Officer and opposing counsel.
26   Objections shall be numbered and identify the paragraph(s) to which the objection applies.
27   Objections shall address the PSR in sequential order, beginning with the lowest numbered
28   paragraph.



     ORDER - 1
      Case 2:96-cr-00258-WFN         ECF No. 434    filed 09/09/20   PageID.2533 Page 2 of 2




 1              4. After receiving counsel's objections, the Probation Officer shall conduct any
 2   further investigation and make any revisions to the presentence report that may be necessary.
 3   The Probation Officer may require counsel for both parties to meet with the officer to discuss
 4   unresolved factual and legal issues and counsel shall make themselves available for that
 5   purpose.
 6              5. The Probation Officer shall submit the presentence report to the sentencing judge
 7   no later than November 2, 2020. The report shall be accompanied by an addendum setting
 8   forth any objections counsel may have made, including those that have not been resolved,
 9   together with the officer's comments and recommendations thereon. The Probation Officer
10   shall certify that the contents of the report, other than sentencing recommendations,
11   including any revisions or addenda, have been disclosed to counsel for the Defendant and
12   the Government, and that the addendum fairly states any remaining objections.
13              6. Any memorandum or motion regarding sentencing must be filed and served at no
14   later than November 2, 2020. The opposing party shall file and serve a response, if any,
15   within 7 days of receipt of the motion.
16              7. If counsel anticipates that a resentencing hearing will take more than an hour, they
17   are requested to notify Court staff so that the Court's calendar provides adequate time to
18   address resentencing issues.
19              The District Court Executive is directed to file this Order and provide copies to
20   counsel, United States Probation Officer Sean Carter AND TO the United States Marshals
21   Service—action required. .
22              DATED this 9th day of September, 2020.
23
24                                                     WM. FREMMING NIELSEN
25   09-09-20                                   SENIOR UNITED STATES DISTRICT JUDGE
26
27
28


     ORDER - 2
